Marshall, J.
Such orders are not appealable. It has been repeatedly so held. Evans v. Curtiss, 98 Wis. 97, 73 N. W. 432; Latimer v. Central E. Co. 101 Wis. 310, 77 N. W. *540155; Latimer v. Julius Andrae & Sons Co. 101 Wis. 311, 77 N. W. 1119; State ex rel. Spence v. Dick, 103 Wis. 407, 79 N. W. 421. It is now about eight years since the law respecting appealable orders was so changed as to tahe such as the one involved here out of the appealable class, and five years since it was so distinctly decided by this court. An order is not in such class merely because it denies a substantial right, as was formerly the case. To be in that class it must be: (a) one preventing a judgment 'from which an appeal may be taken; (b) one entered in a special proceeding or in an action after judgment; (e) one granting, refusing, continuing or modifying a provisional remedy, or granting, refusing, modifying or dissolving an injunction, or setting aside or dismissing a writ of attachment for irregularity, or granting a new trial or sustaining or overruling a demurrer; (d) or one vacating or refusing to set aside an order made at chambers which would be appealable if made by the court. Sec. 3069, Stats. 1898. Careful attention to this will prevent a recurrence of the mistake we find here.
By the Oourt. — The appeal is dismissed.